 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   CARTHELL DAVID JEYS,                                Case No. 1:18-cv-01212-DAD-BAM (PC)
12                        Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE
                                                         NOTICE CLARIFYING HIS INTENT
13             v.
                                                         (ECF No. 9)
14   BATRA,
                                                         TWENTY-ONE (21) DAY DEADLINE
15                        Defendant.
16

17             Plaintiff Carthell David Jeys (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19             On January 9, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

20   stated a cognizable claim for violation of the Fourteenth Amendment against Defendant Batra in

21   his individual capacity arising out of Plaintiff’s medical care, but failed to state any other

22   cognizable claims. The Court ordered Plaintiff to either file a first amended complaint or notify

23   the Court of his willingness to proceed only on the cognizable claim. (ECF No. 7.) On January

24   22, 2019, Plaintiff notified the Court of his willingness to proceed on the cognizable claim

25   identified by the Court, stating “I concur; please proceed on the cognizable medical issue for

26   violation of the 14th Amendment against Defendant S. Batra in his individual capacity.” (ECF

27   No. 8.)

28   ///
                                                         1
 1          In accordance with the screening order and with Plaintiff’s agreement, on January 30,

 2   2019, the Court issued findings and recommendations that this action proceed on Plaintiff’s claim

 3   against Defendant Batra, and dismissing all other claims. (ECF No. 9.) Plaintiff was permitted

 4   an opportunity to file objections to the findings and recommendations within fourteen days. (Id.

 5   at 5–6.)

 6          Rather than filing objections, on February 12, 2019, Plaintiff attempted to file what

 7   appears to be an amended complaint. (ECF No. 10.) It is unclear whether Plaintiff has changed

 8   his mind regarding his earlier decision to proceed on the cognizable claim against Defendant

 9   Batra, whether Plaintiff is attempting to file a new complaint against Defendant Batra, or whether

10   Plaintiff is attempting to add new claims to the current suit. Although the form used is an

11   amended complaint form, this case number is listed as a previous, still pending, lawsuit.

12          In light of Plaintiff’s pro se status, the Court finds it appropriate to allow Plaintiff

13   additional time to clarify his intent. Specifically, Plaintiff should file a written response

14   clarifying whether he intended to file an amended complaint in this action, initiate a new action,

15   or whether he wishes to strike the lodged amended complaint and allow this case to proceed on

16   the cognizable Fourteenth Amendment claim against Defendant Batra.

17          Accordingly, within twenty-one (21) days from the date of service of this order, Plaintiff

18   shall file written notice of how he intends to proceed in this action. If Plaintiff fails to respond to

19   the Court’s order, the Court will allow this action to proceed on the cognizable claim in Plaintiff’s

20   original complaint, filed September 7, 2018.
21
     IT IS SO ORDERED.
22

23      Dated:     February 13, 2019                            /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
